AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of the Effective Date between SILICON VALLEY BANK, a California corporation
(“Bank”), and SENTO CORPORATION, a Utah corporation, SENTO TECHNICAL SERVICES
CORPORATION, a Utah corporation and XTRASOURCE ACQUISITION, INC., a Delaware
corporation (collectively “Borrower”), provides the terms on which Bank shall
lend to Borrower and Borrower shall repay Bank.

RECITALS

 

A.          Bank and Borrower are parties to that certain Loan and Security
Agreement, dated April 15, 2003, as amended (collectively, the “Original
Agreement”).

 

B.          Borrower and Bank desire in this Agreement to set forth their
agreement with respect to a working capital, term loans and other credit
facilities and to amend and restate in its entirety without novation the
Original Agreement in accordance with the provisions herein.

 

C.            The loan documents executed and delivered on or about the date of
the Original Agreement or in relation to the Original Agreement remain in full
force and effect, including without limitation all Account Control Agreements,
UCC financing statements, Subordination Agreements and Consents to Removal of
Personal Property and all amendments and modifications thereto.

 

The parties agree as follows:

 

1

ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2

LOAN AND TERMS OF PAYMENT

2.1          Promise to Pay. Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.

 

2.1.1

Revolving Advances.

(a)           Availability. Subject to the terms and conditions of this
Agreement and to deduction of Reserves, until the Overadvance Line Maturity
Date, Bank will make Advances to Borrower up to an amount (“Net Borrowing
Availability”) not to exceed (a) the lesser of:  (i) the Revolving Line; or (ii)
the sum of the Borrowing Base plus the Overadvance Line; minus (b) the principal
amount of all Terms Loans due to Bank.

Subject to the terms and conditions of this Agreement and to deduction of
Reserves, after the Overadvance Line Maturity Date, Bank will make Advances to
Borrower up to the following Net Borrowing Availability not to exceed (a) the
lesser of: (i) the Revolving Line; or (ii) the Borrowing Base; minus (b) the
principal amount of all Terms Loans due to Bank.

 

--------------------------------------------------------------------------------



(b)           Overadvance Line Termination; Repayment. The Overadvance Line
terminates on the Overadvance Line Maturity Date, when the principal amount of
all Overadvance Line Advances, the unpaid interest thereon, and all other
Obligations relating to the Overadvance Line shall be immediately due and
payable.

(c)           Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.

 

2.1.2

Letters of Credit Sublimit.

(a)           As part of the Revolving Line, Bank shall issue or have issued
Letters of Credit for Borrower’s account. The face amount of outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) plus the FX Reserve may not exceed $500,000.00. Such aggregate
amounts utilized hereunder shall at all times reduce the amount otherwise
available for Advances under the Revolving Line. If, on the Revolving Maturity
Date, there are any outstanding Letters of Credit, then on such date Borrower
shall provide to Bank cash collateral in an amount equal to 105% of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to said Letters of
Credit. All Letters of Credit shall be in form and substance acceptable to Bank
in its sole discretion and shall be subject to the terms and conditions of
Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”). Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request. Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.

(b)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.

(c)           Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the equivalent
of the amount thereof (plus fees and charges in connection therewith such as
wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.

(d)           To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10%) of the face amount of such Letter of Credit.
The amount of the Letter of Credit Reserve may be adjusted by Bank from time to
time to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.

2.1.3       Foreign Exchange Sublimit. As part of the Revolving Line, Borrower
may enter into foreign exchange contracts with Bank under which Borrower commits
to purchase from or sell to Bank a specific amount of Foreign Currency (each, a
“FX Forward Contract”) on a specified date (the

 

-2-

 

--------------------------------------------------------------------------------



“Settlement Date”). FX Forward Contracts shall have a Settlement Date of at
least one (1) FX Business Day after the contract date and shall be subject to a
reserve of ten percent (10%) of each outstanding FX Forward Contract in a
maximum aggregate amount equal to $500,000.00 minus the face amount of
outstanding Letters of Credit (the “FX Reserve”). The aggregate amount of FX
Forward Contracts at any one time may not exceed ten (10) times the amount of
the FX Reserve.

2.1.4       Cash Management Services Sublimit. Borrower may use up to
$250,000.00 (the “Cash Management Services Sublimit”) of the Revolving Line for
Bank’s cash management services which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in Bank’s various cash management services agreements (collectively, the “Cash
Management Services”). Any amounts Bank pays on behalf of Borrower or any
amounts that are not paid by Borrower for any Cash Management Services will be
treated as Advances under the Revolving Line and will accrue interest at the
interest rate applicable to Advances.

 

2.1.5

First Term Loan.

(a)           Bank has made a term loan to Borrower in the original principal
amount of $750,000.00, which has a remaining principal balance due in the
approximate sum of $159,628.00 (the "First Term Loan").

(b)           Borrower is paying the First Term Loan in 36 equal installments of
principal, plus accrued interest (the "First Term Loan Payment"). Amounts
outstanding under the First Term Loan accrue interest at a per annum fixed rate
equal to 7.40%. The First Term Loan Payments commenced on June 1, 2004, and are
due and payable on the first day of each month thereafter during the term of the
First Term Loan. Borrower's final First Term Loan Payment is due on May 1, 2007,
and includes all outstanding First Term Loan principal and accrued interest.

 

2.1.6

Second Term Loan.

(a)           Bank has made a term loan to Borrower in the original principal
amount of $1,500,000.00, which has a remaining principal balance due in the
approximate sum of $331,536.00 (the "Second Term Loan").

(b)           Borrower is paying the Second Term Loan in 36 equal installments
of principal, plus accrued interest (the "Second Term Loan Payment"). Amounts
outstanding under the Second Term Loan accrue interest at a per annum fixed rate
equal to 8.46%. The Second Term Loan Payments commenced on April 1, 2005, and
are due and payable on the first day of each month thereafter during the term of
the Second Term Loan. Borrower's final Second Term Loan Payment is due on March
1, 2008, and includes all outstanding Second Term Loan principal and accrued
interest.

 

2.1.7

Third Term Loan.

(a)           Bank has made a term loan to Borrower in the original principal
amount of $1,000,000.00, which has a remaining principal balance due in the
approximate sum of $805,556.00 (the "Third Term Loan").

(b)           Borrower is paying the Third Term Loan in 36 equal installments of
principal, plus accrued interest (the "Third Term Loan Payment"). Amounts
outstanding under the Third Term Loan accrue interest at a per annum fixed rate
equal to 9.29%. The Third Term Loan Payments commenced on April 1, 2006, and are
due and payable on the first day of each month thereafter during the term of the
Third Term Loan. Borrower's final Third Term Loan Payment is due on March 1,
2009, and includes all outstanding Third Term Loan principal and accrued
interest.

 

-3-

 

--------------------------------------------------------------------------------



 

2.1.8

Fourth Term Loan.

(a)           Bank has made a term loan to Borrower in the original principal
amount of $1,500,000.00, which has a remaining principal balance due in the
approximate sum of $525,100.00 (the "Fourth Term Loan").

(b)           Borrower is paying the Fourth Term Loan in 36 equal installments
of principal, plus accrued interest (the "Fourth Term Loan Payment"). Amounts
outstanding under the Fourth Term Loan accrue interest at a per annum fixed rate
equal to 9.71%. The Fourth Term Loan Payments commenced on July 1, 2006, and are
due and payable on the first day of each month thereafter during the term of the
Fourth Term Loan. Borrower's final Fourth Term Loan Payment is due on June 1,
2009, and includes all outstanding Fourth Term Loan principal and accrued
interest.

2.2          Overadvances. If at any time or for any reason the total of all
outstanding Advances and all other monetary Obligations exceeds Net Borrowing
Availability (an “Overadvance”), Borrower shall immediately pay the amount of
the excess to Bank, without notice or demand. Without limiting Borrower’s
obligation to repay to Bank the amount of any Overadvance, Borrower agrees to
pay Bank interest on the outstanding amount of any Overadvance, on demand, at
the Default Rate.

 

2.3

Payment of Interest on the Credit Extensions.

(a)           Interest Rate; Advances. Subject to Section 2.3(b), the amounts
outstanding under the Revolving Line shall accrue interest at a per annum rate
equal to 2.50 percentage points above the Prime Rate, which interest shall be
payable monthly; provided however that after Borrower closes a Qualified Equity
Financing, the amounts outstanding under the Revolving Line shall accrue
interest at the following per annum rates: (i) if the Liquidity Ratio is less
than 1.5 to 1.0, then the interest rate is the Prime Rate plus 1.50 percentage
points; (ii) if the Liquidity Ratio is equal to or greater than 1.5 to 1.0, then
the interest rate is the Prime Rate plus 1.00 percentage point. The effective
date of any change in the applicable interest rate, based on changes in the
Liquidity Ratio, is the first day of the month following the Bank's receipt of
Borrower's financial statements showing that Borrower has met the requirement
for the interest rate change.

(b)           Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points above the rate effective immediately
before the Event of Default (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Bank.

(c)           Adjustment to Interest Rate. Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.

(d)           360-Day Year. Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.

(e)           Debit of Accounts. Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due. These debits shall
not constitute a set-off.

(f)           Payment; Interest Computation; Float Charge. Except as otherwise
expressly set forth above, interest is payable monthly on the last calendar day
of each month. In computing interest on

 

-4-

 

--------------------------------------------------------------------------------



the Obligations, all Payments received after 12:00 p.m. Pacific time on any day
shall be deemed received on the next Business Day. In addition, Bank shall be
entitled to charge Borrower a “float” charge in an amount equal to two (2)
Business Days interest, at the interest rate applicable to the Advances, on all
Payments received by Bank. Said float charge is not included in interest for
purposes of computing Minimum Monthly Interest (if any) under this Agreement.
The float charge for each month shall be payable on the last day of the month.
Bank shall not, however, be required to credit Borrower's account for the amount
of any item of payment which is unsatisfactory to Bank in its good faith
business judgment, and Bank may charge Borrower's Designated Deposit Account for
the amount of any item of payment which is returned to Bank unpaid.

 

2.4

Fees. Borrower shall pay to Bank:

(a)           Commitment Fee. A fully earned, non-refundable commitment fee of
$10,000.00, on the Effective Date;

(b)           Letter of Credit Fee. Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, upon the issuance or renewal of such
Letter of Credit by Bank;

(d)           Unused Revolving Line Facility Fee. A fee (the “Unused Revolving
Line Facility Fee”), which fee shall be paid monthly, in arrears, on a calendar
year basis, in an amount equal to one-quarter percent (0.25%) per annum of the
average unused portion of the Revolving Line, as determined by Bank. Borrower
shall not be entitled to any credit, rebate or repayment of any Unused Revolving
Line Facility Fee previously earned by Bank pursuant to this Section
notwithstanding any termination of the within Agreement, or suspension or
termination of Bank’s obligation to make loans and advances hereunder;

(e)           Collateral Monitoring Fee. A monthly collateral monitoring fee of
$250.00, payable in arrears on the last day of each month (prorated for any
partial month) at the beginning and upon termination of this Agreement; and

(f)           Bank Expenses. All Bank Expenses (including reasonable attorneys’
fees and expenses, plus expenses, for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due.

 

3

CONDITIONS OF LOANS

3.1          Conditions Precedent to Initial Credit Extension. Bank’s obligation
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:

(a)        Borrower shall have delivered duly executed original signatures to
the Loan Documents to which it is a party;

(b)           Borrower shall have delivered a duly executed original signature
to the Warrant;

(c)           Borrower shall have delivered duly executed original signatures to
the Control Agreements;

(d)           Borrower shall have delivered its Operating Documents and good
standing certificates of Borrower certified by the Secretary of State of the
State of Utah as to Sento Corporation

 

-5-

 

--------------------------------------------------------------------------------



and Sento Technical Services Corporation and certified by the Secretary of State
of the State of Delaware as to Xtrasource Acquisition, Inc. as of a date no
earlier than thirty (30) days prior to the Effective Date;

(e)           Borrower shall have delivered duly executed original signatures to
the completed Borrowing Resolutions for Borrower;

(f)           Bank shall have received certified copies, dated as of a recent
date, of financing statement searches, as Bank shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Credit Extension, will be
terminated or released;

(g)           (g)         Within fifteen (15) days after the Effective Date,
Borrower shall have delivered Perfection Certificates executed by Borrower, and
such Perfection Certificates shall be satisfactory to Bank in its sole
discretion;

(h)           Borrower shall have delivered landlords’ consents executed by the
landlords for the Borrower’s facilities located in Evanston, Wyoming; Raleigh,
North Carolina; Albuquerque, New Mexico; and Salt Lake City, Utah in favor of
Bank;

(i)            Borrower shall have delivered a copy of its Investors’ Rights
Agreement and any amendments thereto;

(j)            Borrower shall have delivered evidence satisfactory to Bank that
the insurance policies required by Section 6.7 hereof are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Bank; and

(k)           Borrower shall have paid the fees and Bank Expenses then due as
specified in Section 2.4 hereof.

3.2          Conditions Precedent to all Credit Extensions. Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following:

(a)           except as otherwise provided in Section 3.4(a), timely receipt of
Borrower's Transaction Report;

(b)           the representations and warranties in Section 5 shall be true in
all material respects on the date of the Transaction Report and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension. Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 remain true in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c)           in Bank’s sole discretion, there has not been any material
impairment in the general affairs, management, results of operation, financial
condition or the prospect of repayment of the

 

-6-

 

--------------------------------------------------------------------------------



Obligations, or there has not been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by
Bank.

 

3.3

Covenant to Deliver.

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension. Borrower expressly
agrees that the extension of a Credit Extension prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and any such extension in the absence of a required item
shall be in Bank’s sole discretion.

3.4          Procedures for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance (other than Advances under Sections 2.1.2 or
2.1.4), Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 p.m. Pacific time on the
Funding Date of the Advance. Together with such notification, Borrower must
promptly deliver to Bank by electronic mail or facsimile a completed Transaction
Report executed by a Responsible Officer or his or her designee. Bank shall
credit Advances to the Designated Deposit Account. Bank may make Advances under
this Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee.

3.5          Condition Precedent to Availability of the Overadvance Line. Bank's
obligations to make the Overadvance Line available to the Borrower is subject to
the condition precedent that Borrower must first deliver to Bank a fully
executed copy of a term sheet with an investment banking firm or investor
satisfactory to Bank to raise equity or Subordinated Debt for Borrower in the
sum of not less $2,000,000.00, the terms and conditions of which shall be
satisfactory to Bank.

 

4

CREATION OF SECURITY INTEREST

4.1          Grant of Security Interest. Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Borrower represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement). If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Bank.

4.2          Authorization to File Financing Statements. Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.

 

5

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1          Due Organization and Authorization. Borrower and each of its
Subsidiaries are duly existing and in good standing in their respective
jurisdictions of formation and are qualified and licensed

 

-7-

 

--------------------------------------------------------------------------------



to do business and are in good standing in any jurisdiction in which the conduct
of their business or their ownership of property requires that they be qualified
except where the failure to do so could not reasonably be expected to have a
material adverse effect on Borrower’s business. In connection with this
Agreement, Borrower has delivered to Bank completed Perfection Certificates
signed by Borrower. Borrower represents and warrants to Bank that (a) each
Borrower’s exact legal name is that indicated on its Perfection Certificate and
on the signature page hereof; (b) each Borrower is an organization of the type
and is organized in the jurisdiction set forth in its Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth each Borrower’s place of business,
or, if more than one, its chief executive office as well as each Borrower’s
mailing address (if different than its chief executive office); (e) each
Borrower (and each of its predecessors) has not, in the past five (5) years,
changed its state of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to each Borrower
and each of its Subsidiaries is accurate and complete. If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could have a material adverse effect
on Borrower’s business.

5.2          Collateral. Borrower has good title to the Collateral, free of
Liens except Permitted Liens. Borrower has no deposit account other than the
deposit accounts with Bank and deposit accounts described in the Perfection
Certificates delivered to Bank in connection herewith.

The Collateral is not in the possession of any third party bailee (such as a
warehouse). Except as hereafter disclosed to Bank in writing by Borrower, none
of the components of the Collateral shall be maintained at locations other than
as provided in the Perfection Certificates. In the event that Borrower, after
the date hereof, intends to store or otherwise deliver any portion of the
Collateral to a bailee, then Borrower will first receive the written consent of
Bank and such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank.

All Inventory is in all material respects of good and marketable quality, free
from material defects.

 

5.3

Accounts Receivable.

(a)           For each Account with respect to which Advances are requested, on
the date each Advance is requested and made, such Account shall meet the
eligibility requirements set forth in the Eligible Accounts and Eligible Foreign
Accounts definitions, as the case may be, in Section 13 below.

(b)           All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower's Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an Eligible Domestic Account
and Eligible Foreign Account in any Transaction Report. To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.

 

-8-

 

--------------------------------------------------------------------------------



5.4          Litigation. There are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than $50,000.00.

5.5          No Material Deviation in Financial Statements. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

5.6          Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.

5.7          Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company
Act. Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors). Borrower has complied in all material respects with the Federal
Fair Labor Standards Act. Borrower has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted.

5.8          Subsidiaries; Investments. Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.

5.9          Tax Returns and Payments; Pension Contributions. Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower. Borrower may defer payment of any contested
taxes, provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower's prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

5.10        Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

5.11        Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representations, warranties, or other

 

-9-

 

--------------------------------------------------------------------------------



statements were made, taken together with all such written certificates and
written statements given to Bank, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
by Bank that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).

 

6

AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1          Government Compliance. Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations. Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject, noncompliance
with which could have a material adverse effect on Borrower’s business.

 

6.2

Financial Statements, Reports, Certificates.

 

(a)

Borrower shall provide Bank with the following:

(i) weekly and with each Advance request, a Transaction Report;

(ii) within twenty (20) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, (C)
monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, and general ledger, (D) deferred revenue report, and (E) a
list of customer deposits; provided however, that beginning as of November 6,
2006, until Borrower closes a Qualified Equity Financing, it shall provide items
(A) and (B) on a weekly basis by Monday of each week for the period ending with
Friday of the prior week;

(iii) as soon as available, and in any event within thirty (30) days after the
end of each month, monthly unaudited financial statements;

(iv) within thirty (30) days after the end of each month a monthly Compliance
Certificate in the form of Exhibit B-1 signed by a Responsible Officer,
certifying that as of the end of such month, Borrower was in full compliance
with all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Bank shall reasonably request,
including, without limitation, a statement that at the end of such month there
were no held checks; provided however, that after Borrower has complied with the
Debt Service Coverage Ratio for six consecutive months, then thereafter the
Borrower shall provide the Compliance Certificate in the form of Exhibit B-2
signed by the Responsible Officer; and

(v) within thirty (30) days prior to the end of each fiscal year of Borrower,
(A) annual operating budgets (including income statements, balance sheets and
cash flow statements, by month) for the upcoming fiscal year of Borrower, and
(B) annual financial projections for the following fiscal year (on a quarterly
basis) as approved by Borrower’s board of directors, together with any related
business forecasts used in the preparation of such annual financial projections.

(b)           Within five (5) days after filing, all reports on Form 10-K, 10-Q
and 8-K filed with the Securities and Exchange Commission or a link thereto on
Borrower’s or another website on the Internet.

 

-10-

 

--------------------------------------------------------------------------------



(c)           Prompt written notice of (i) any material change in the
composition of the intellectual property, (ii) the registration of any
copyright, including any subsequent ownership right of Borrower in or to any
copyright, patent or trademark not previously disclosed to Bank, or
(iii) Borrower’s knowledge of an event that materially adversely affects the
value of the intellectual property.

 

6.3

Accounts Receivable.

(a)           Schedules and Documents Relating to Accounts. Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein. If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

(b)           Disputes. Borrower shall promptly notify Bank of all disputes or
claims relating to Accounts. Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Default or Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, the total outstanding Advances will not exceed the Net
Borrowing Availability.

(c)           Collection of Accounts. Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing. Whether or not an Event of Default has occurred and is
continuing, Borrower shall hold all payments on, and proceeds of, Accounts in
trust for Bank, and Borrower shall immediately deliver all such payments and
proceeds to Bank in their original form, duly endorsed, to be applied to the
Obligations pursuant to the terms of Section 9.4 hereof. Bank may, in its good
faith business judgment, require that all proceeds of Accounts be deposited by
Borrower into a lockbox account, or such other “blocked account” as Bank may
specify, pursuant to a blocked account agreement in such form as Bank may
specify in its good faith business judgment.

(d)           Returns. Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.

(e)           Verification. Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose.

(f)           No Liability. Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for

 

-11-

 

--------------------------------------------------------------------------------



less than the full amount thereof, nor shall Bank be deemed to be responsible
for any of Borrower's obligations under any contract or agreement giving rise to
an Account. Nothing herein shall, however, relieve Bank from liability for its
own gross negligence or willful misconduct.

6.4          Remittance of Proceeds. Except as otherwise provided in Section
6.3(c), deliver, in kind, all proceeds arising from the disposition of any
Collateral to Bank in the original form in which received by Borrower not later
than the following Business Day after receipt by Borrower, to be applied to the
Obligations pursuant to the terms of Section 9.4 hereof; provided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of $25,000 or less (for all such transactions in
any fiscal year). Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower’s other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for Bank. Nothing in this Section limits the restrictions on disposition
of Collateral set forth elsewhere in this Agreement.

6.5          Taxes; Pensions. Timely file all required tax returns and reports
and timely pay all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower except for deferred payment of any
taxes contested pursuant to the terms of Section 5.9 hereof, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.6          Access to Collateral; Books and Records. At reasonable times, on
one (1) Business Day’s notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s
Books. Audits of the Collateral shall be conducted no more often than once every
twelve (12) months unless a Default or an Event of Default has occurred and is
continuing. The foregoing inspections and audits shall be at Borrower’s expense,
and the charge therefor shall be $750 per person per day (or such higher amount
as shall represent Bank’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event Borrower and Bank schedule an
audit more than ten (10) days in advance, and Borrower cancels or seeks to
reschedules the audit with less than ten (10) days written notice to Bank, then
(without limiting any of Bank’s rights or remedies), Borrower shall pay Bank a
fee of $1,000 plus any out-of-pocket expenses incurred by Bank to compensate
Bank for the anticipated costs and expenses of the cancellation or
rescheduling.   

6.7          Insurance. Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank. All property policies
shall have a lender’s loss payable endorsement showing Bank as an additional
lender loss payee and waive subrogation against Bank, and all liability policies
shall show, or have endorsements showing, Bank as an additional insured. All
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer must give Bank at least twenty (20) days notice before
canceling, amending, or declining to renew its policy. At Bank’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Bank’s option, be payable
to Bank on account of the Obligations. Notwithstanding the foregoing, (a) so
long as no Event of Default has occurred and is continuing, Borrower shall have
the option of applying the proceeds of any casualty policy up to $50,000.00, in
the aggregate, toward the replacement or repair of destroyed or damaged
property; provided that any such replaced or repaired property (i) shall be of
equal or like value as the replaced or repaired Collateral and (ii) shall be
deemed Collateral in which Bank has been granted a first priority security
interest, and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Bank, be payable to Bank on account of the Obligations. If Borrower fails to
obtain insurance as required under

 

-12-

 

--------------------------------------------------------------------------------



this Section 6.7 or to pay any amount or furnish any required proof of payment
to third persons and Bank, Bank may make all or part of such payment or obtain
such insurance policies required in this Section 6.7, and take any action under
the policies Bank deems prudent.

WARNING

 

Unless you provide us with evidence of the insurance coverage as required by our
contract or loan agreement, we may purchase insurance at your expense to protect
our interest. This insurance may, but need not, also protect your interest. If
the collateral becomes damaged, the coverage we purchase may not pay any claim
you make or any claim made against you. You may later cancel this coverage by
providing evidence that you have obtained property coverage elsewhere.

 

You are responsible for the cost of any insurance purchased by us. The cost of
this insurance may be added to your contract or loan balance. If the cost is
added to your contract or loan balance, the interest rate on the underlying
contract or loan will apply to this added amount. The effective date of coverage
may be the date your prior coverage lapsed or the date you failed to provide
proof of coverage.

 

This coverage we purchased may be considerably more expensive than insurance you
can obtain on your own and may not satisfy any need for property damage coverage
or any mandatory liability insurance requirements imposed by applicable law.

 

6.8

Operating Accounts.

(a)           Maintain its and its Subsidiaries’ primary depository and
operating accounts and securities accounts with Bank and Bank’s affiliates,
except that the foregoing requirement shall not apply to Borrower's foreign
Subsidiaries.

(b)           Provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or its Affiliates. In addition, for each Collateral Account that
Borrower at any time maintains, Borrower shall cause the applicable bank or
financial institution (other than Bank) at or with which any Collateral Account
is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder. The provisions
of the previous sentence shall not apply to deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s employees and identified to Bank by Borrower as
such.

 

6.9

Financial Covenants.

Borrower shall maintain as of the last day of each month, unless otherwise
noted, on a consolidated basis with respect to Borrower and its Subsidiaries:

(a)           Liquidity Coverage. A ratio of unrestricted cash and Cash
Equivalents plus the Availability Amount to all Obligations due to Bank of not
less than 1.00:1.00 through November 30, 2006, and not less than 1.10:1.00
measured as of December 31, 2006, and thereafter.

(b)           Tangible Net Worth. A Tangible Net Worth of at least the
following: (i) $2,750,000.00 effective as of October 31, 2006; (ii)
$3,500,000.00 effective as of November 30, 2006; and (iii) effective as of
December 31, 2006, and thereafter, $3,500,000.00, increasing by 75% of quarterly
Net Income and 75% of issuances of equity and the principal amount of
Subordinated Debt issued or

 

-13-

 

--------------------------------------------------------------------------------



incurred after the Effective Date. All increases in the quarterly Net Income
shall take effect as of the last day of the last month of each quarter, with the
first quarterly period ending as of March 31, 2007, and the Tangible Net Worth
requirement shall not be decreased in the event of any net loss.

(c)           Loans and Investments in Subsidiaries. Borrower's Investments in
its Subsidiaries shall not exceed at any time the sum of $1,700,000.00.

In the event Borrower has complied with the Debt Service Coverage Ratio for six
consecutive months, then Borrower shall maintain as of the last day of each
month, unless otherwise notes, on a consolidated basis with respect to Borrower
and its Subsidiaries the following Adjusted Quick Ratio and Debt Service
Coverage Ratio covenants in lieu of the Liquidity Coverage covenant. Borrower
shall continue to comply with the Loans and Investments in Subsidiaries and
Tangible Net Worth covenants. Compliance shall be determined as of the end of
each month, beginning with the first month following the six consecutive months
during which Borrower complied with the Debt Service Coverage Ratio.

(d)           Adjusted Quick Ratio. A ratio of Quick Assets to Current
Liabilities minus Deferred Revenue of at least 2.00 to 1.00.

(e)           Debt Service Coverage Ratio. As of the last day of each fiscal
month, a ratio of EBITDA, net of adjustments for changes in non-cash income or
expenses associated with valuation changes in the market value of options or
warrants of any Borrower, in each case for the twelve (12) consecutive months
then-ended, to Debt Service, of at least 1.50 to 1.00.

6.10        Protection of Intellectual Property Rights. Borrower shall: (a)
protect, defend and maintain the validity and enforceability of its intellectual
property; (b) promptly advise Bank in writing of material infringements of its
intellectual property; and (c) not allow any intellectual property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.

6.11        Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.12        Release of Security Interest. Sento Corporation has a first priority
security interest in the assets acquired by Xtrasource Acquisition, Inc. from
Xtrasource, Inc. Upon payment in full of the debts and obligations due to
creditors of Xtrasource, Inc. that have security interests in assets of
Xtrasource Acquisition, Inc. junior in priority to Sento Corporation (excluding
equipment leases), Sento Corporation will immediately release its security
interest in the assets of Xtrasource Acquisition, Inc.

6.13        Further Assurances. Borrower shall execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s Lien in the Collateral or to effect the purposes of this Agreement.

 

7

NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1          Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property,

 

-14-

 

--------------------------------------------------------------------------------



except for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out or obsolete Equipment; and (c) in connection with Permitted Liens and
Permitted Investments.

7.2          Changes in Business, Management, Control, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i)  if any Key Person ceases to hold such offices with Borrower and
replacements satisfactory to Bank are not made within thirty (30) days after
their departure from Borrower or (ii) permit or suffer any Change in Control.
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Ten Thousand
Dollars ($10,000) in Borrower’s assets or property), (2) change its jurisdiction
of organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization.

7.3          Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where (a) total consideration
including cash and the value of any non-cash consideration, for all such
transactions does not in the aggregate exceed $100,000.00 in any fiscal year of
Borrower; (b) no Event of Default has occurred and is continuing or would exist
after giving effect to the transactions; and (c) Borrower is the surviving legal
entity. A Subsidiary may merge or consolidate into another Subsidiary or into
Borrower.

7.4          Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

7.5          Encumbrance. Create, incur, or allow any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein.

7.6          Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8.(b) hereof.

7.7          Investments; Distributions. (a) Directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so; or (b) pay any dividends or make any distribution or payment or
redeem, retire or purchase any capital stock provided that (i) Borrower may
convert any of its convertible securities into other securities pursuant to the
terms of such convertible securities or otherwise in exchange thereof,
(ii) Borrower may pay dividends solely in common stock; and (iii) Borrower may
repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of such repurchase and would not exist after giving effect to such repurchase,
provided such repurchase does not exceed in the aggregate of $50,000.00 per
fiscal year.

7.8          Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9          Subordinated Debt. (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which

 

-15-

 

--------------------------------------------------------------------------------



would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Bank.

7.10        Compliance. Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

8

EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1          Payment Default. Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable. During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);

 

8.2

Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.8,
6.9 or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement, any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

 

8.3

Material Adverse Change. A Material Adverse Change occurs;

8.4          Attachment. (a) Any material portion of Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
and the attachment, seizure or levy is not removed in ten (10) days; (b) the
service of process upon Bank seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under control of Borrower (including a
Subsidiary) on deposit with Bank; (c) Borrower is enjoined, restrained, or
prevented by court order from conducting a material part of its business; (d) a
judgment or other claim in excess of $10,000.00 becomes a Lien on any of
Borrower’s

 

-16-

 

--------------------------------------------------------------------------------



assets; or (e) a notice of lien, levy, or assessment is filed against any of
Borrower’s assets by any government agency and not paid within ten (10) days
after Borrower receives notice. These are not Events of Default if stayed or if
a bond is posted pending contest by Borrower (but no Credit Extensions shall be
made during the cure period);

8.5          Insolvency. Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);

8.6          Other Agreements. There is a default in any agreement to which
Borrower or any Guarantor is a party with a third party or parties resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Fifty Thousand
Dollars ($50,000) or that could have a material adverse effect on Borrower’s or
any Guarantor’s business provided, however, that the Event of Default under this
Section 8.6 caused by the occurrence of a default under such other agreement
shall be cured or waived for purposes of this Agreement upon Bank receiving
written notice from the party asserting such default of such cure or waiver of
the default under such other agreement, if at the time of such cure or waiver
under such other agreement (a) Bank has not declared an Event of Default under
this Agreement and/or exercised any rights with respect thereto; (b) any such
cure or waiver does not result in an Event of Default under any other provision
of this Agreement or any Loan Document; and (c) in connection with any such cure
or waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
judgment of Bank be materially less advantageous to Borrower or any Guarantor;

8.7          Judgments. A judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000.00) (not covered by independent third-party insurance) shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of ten (10) days after the entry thereof (provided that no Credit Extensions
will be made prior to the satisfaction or stay of such judgment);

8.8          Misrepresentations. Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;

8.9          Subordinated Debt. A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement; or

 

9

BANK'S RIGHTS AND REMEDIES

9.1          Rights and Remedies. While an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:

(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);

(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;

 

-17-

 

--------------------------------------------------------------------------------



(c)           demand that Borrower (i) deposits cash with Bank in an amount
equal to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and (ii)
pay in advance all Letter of Credit fees scheduled to be paid or payable over
the remaining term of any Letters of Credit;

 

(d)

terminate any FX Contracts;

(e)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(f)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

(g)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;

(h)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

(i)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

 

(j)

demand and receive possession of Borrower’s Books; and

(k)           exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

9.2          Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits. Borrower hereby appoints Bank
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of any security interest
regardless of whether an Event of Default has

 

-18-

 

--------------------------------------------------------------------------------



occurred until all Obligations have been satisfied in full and Bank is under no
further obligation to make Credit Extensions hereunder. Bank’s foregoing
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

9.3          Protective Payments. If Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Bank may obtain such insurance or make such payment, and
all amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral. Bank will make reasonable efforts to provide Borrower with notice of
Bank obtaining such insurance at the time it is obtained or within a reasonable
time thereafter. No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.

9.4          Application of Payments and Proceeds. Unless an Event of Default
has occurred and is continuing, Bank shall apply any funds in its possession,
whether from Borrower account balances, payments, or proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral,
first, to the principal of the Obligations; second, to Bank Expenses, including
without limitation, the reasonable costs, expenses, liabilities, obligations and
attorneys’ fees incurred by Bank in the exercise of its rights under this
Agreement; third, to the interest due upon any of the Obligations; and finally,
to any applicable fees and other charges, in such order as Bank shall determine
in its sole discretion. Any surplus shall be paid to Borrower by credit to the
Designated Deposit Account or other Persons legally entitled thereto; Borrower
shall remain liable to Bank for any deficiency. If an Event of Default has
occurred and is continuing, Bank may apply any funds in its possession, whether
from Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Bank shall determine in its sole discretion.
Any surplus shall be paid to Borrower by credit to the Designated Deposit
Account or to other Persons legally entitled thereto; Borrower shall remain
liable to Bank for any deficiency. If Bank, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.

9.5          Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

9.6          No Waiver; Remedies Cumulative. Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by Bank and then
is only effective for the specific instance and purpose for which it is given.
Bank’s rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

9.7          Demand Waiver. Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise,

 

-19-

 

--------------------------------------------------------------------------------



settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

 

10

NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below. Bank or Borrower may change its notice address by giving
the other party written notice thereof. Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid; (b)
upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below. Advance requests made pursuant to Section 3.4 must be in writing and may
be in the form of electronic mail, delivered to Bank by Borrower at the e-mail
address of Bank provided below and shall be deemed to have been validly served,
given, or delivered when sent (with such electronic mail promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10). Bank or Borrower may change its address, facsimile
number, or electronic mail address by giving the other party written notice
thereof in accordance with the terms of this Section 10.

 

If to Borrower:

Sento Corporation

 

420 East South Temple, Suite 400

 

Salt Lake City, Utah 84111

 

Attn: Chief Financial Officer

 

Fax:

(801) 762-4750

 

Email: tony_sansone@sento.com

 

If to Bank:

Silicon Valley Bank

 

8705 SW Nimbus, Suite 240

 

Beaverton, OR 97008

 

Attn: Ron Sherman

 

Fax: 503.526.0818

 

Email:  

rsherman@svbank.com

11  CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Oregon law governs the Loan Documents without regard to principles of conflicts
of law. Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Multnomah County, Oregon; provided, however, that nothing
in this Agreement shall be deemed to operate to preclude Bank from bringing suit
or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Bank. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made

 

-20-

 

--------------------------------------------------------------------------------



shall be deemed completed upon the earlier to occur of Borrower’s actual receipt
thereof or three (3) days after deposit in the U.S. mails, proper postage
prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12

GENERAL PROVISIONS

12.1        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party. Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.2        Indemnification. Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by Bank from, following,
or arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by Bank’s gross negligence or willful misconduct.

12.3        Limitation of Actions. Any claim or cause of action by Borrower
against Bank, its directors, officers, employees, agents, accountants,
attorneys, or any other Person affiliated with or representing Bank based upon,
arising from, or relating to this Loan Agreement or any other Loan Document, or
any other transaction contemplated hereby or thereby or relating hereto or
thereto, or any other matter, cause or thing whatsoever, occurred, done, omitted
or suffered to be done by Bank, its directors, officers, employees, agents,
accountants or attorneys, shall be barred unless asserted by Borrower by the
commencement of an action or proceeding in a court of competent jurisdiction by
(a) the filing of a complaint within one year from the earlier of (i) the date
any of Borrower’s officers or directors had knowledge of the first act, the
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based, or (ii) the date this Agreement is terminated, and (b) the
service of a summons and complaint on an officer of Bank, or on any other person
authorized to accept service on behalf of Bank, within thirty (30) days
thereafter. Borrower agrees that such one-year period is a reasonable and
sufficient time for Borrower to investigate and act upon any such claim or cause
of action. The one-year period provided herein shall not be waived, tolled, or
extended except by the written consent of Bank in its sole discretion. This
provision shall survive any termination of this Loan Agreement or any other Loan
Document.

12.4        Waiver of Default. Bank waives Borrower's existing default under the
Original Agreement consisting of Borrower’s failure to comply with the Tangible
Net Worth covenant as of September 30, 2006. Bank’s waiver of Borrower’s
compliance with this covenant is only for the foregoing period. For the month
ending October 31, 2006, Borrower shall be required to comply with the Tangible
Net Worth covenant and the other covenants set forth in Section 6.9 of this
Agreement.

 

-21-

 

--------------------------------------------------------------------------------



Bank's agreement to waive the default (1) is not an agreement to waive
Borrower's compliance with the covenant for other dates and (2) will not limit
or impair the Bank's right to demand strict performance of this covenant as of
all other dates and (3) does not limit or impair the Bank's right to demand
strict performance of all other covenants as of any date.

12.5        Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.6        Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.7        Amendments in Writing; Integration. All amendments to this Agreement
must be in writing signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

12.8        Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.

12.9        Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.

12.10      Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; and (e) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.

12.11      Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled, including without limitation its reasonable attorneys’ fees and
other costs and expenses incurred at trial, on appeal and in any arbitration or
bankruptcy proceeding.

 

13

DEFINITIONS

13.1        Definitions. As used in this Agreement, the following terms have the
following meanings:

 

-22-

 

--------------------------------------------------------------------------------



“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line
and, when available, the Overadvance Line.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base, minus (b) the amount principal balance of all Term Loans, and
minus (c) the outstanding principal balance of any Advances. The Availability
Amount does not include the Overadvance Line.

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Bankruptcy-Related Defaults” is defined in Section 9.1.

“Borrower” is defined in the preamble hereof

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is 80% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Transaction Report; provided, however, that Bank may
decrease the foregoing percentages in its good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate].

 

-23-

 

--------------------------------------------------------------------------------



“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Cash Management Services” is defined in Section 2.1.4.

“Cash Management Services Sublimit” is defined in Section 2.1.4.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing fifteen percent (15%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directions at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Oregon; provided, that, to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Oregon, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes on the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B-1 and Exhibit B-2.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as

 

-24-

 

--------------------------------------------------------------------------------



an obligation directly or indirectly guaranteed, endorsed, co-made, discounted
or sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is any Advance, Letter of Credit, Term Loan, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

“Debt Service” means, as of the last day of each month, principal and interest
of Indebtedness of Borrower and its Subsidiaries determined on a consolidated
basis due within the twelve (12) consecutive months then-ended.

“Debt Service Coverage” is defined in Section 6.9(e).

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300099141, maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.

 

-25-

 

--------------------------------------------------------------------------------



“Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time and from time to time after the
Effective Date, to adjust any of the criteria set forth below and to establish
new criteria in its good faith business judgment. Unless Bank agrees otherwise
in writing, Eligible Accounts shall not include:

 

(a)

Accounts for which the Account Debtor has not been invoiced;

(b)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date;

(c)           Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;

 

(d)

Credit balances over ninety (90) days from invoice date;

(e)           Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five percent (25%) of all Accounts,
for the amounts that exceed that percentage, unless Bank approves in writing,
except for (i) Overstock.com, Inc., for which such percentage is 40% from
September 30 through February 28 and such percentage is 30% for all remaining
months and (ii) Network Associates, Inc. (including Network Associates Europe)
for which such percentage is 50%;

(f)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States except for Eligible Foreign
Accounts;

(g)           Accounts owing from the United States or any department, agency or
instrumentality thereof (unless there has been compliance, to Bank's
satisfaction, with the Federal Assignment of Claims Act of 1940, as amended);

(h)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

(i)            Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;

(j)            Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

(k)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

(l)            Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);

(m)         Accounts for which Bank in its good faith business judgment
determines collection to be doubtful; and

 

-26-

 

--------------------------------------------------------------------------------



 

(n)

other Accounts Bank deems ineligible in the exercise of its good faith business
judgment.

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts that are (a) covered by credit insurance satisfactory to Bank,
less any deductible; (b) supported by letter(s) of credit acceptable to Bank; or
(c) that Bank approves in writing. Network Associates Europe is approved as an
Eligible Foreign Account to the extent it meets all other eligibility
requirements.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“First Term Loan” is defined in Section 2.1.5(a).

“First Term Loan Payment” is defined in Section 2.1.5(b).

“Foreign Currency” means lawful money of a country other than the United States.

“Fourth Term Loan” is defined in Section 2.1.8(a).

“Fourth Term Loan Payment” is defined in Section 2.1.8(b).

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.3.

“FX Reserve” is defined in Section 2.1.3.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract,

 

-27-

 

--------------------------------------------------------------------------------



tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Guarantor” is any present or future guarantor of the Obligations.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” is any of Borrower’s Chief Executive Officer and Chief Financial
Officer who are Patrick O'Neal and Anthony Sansone, respectively, as of the
Effective Date.

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, all Warrants, the Perfection
Certificates, all Subordination Agreements, any note, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
between Borrower any Guarantor and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of

 

-28-

 

--------------------------------------------------------------------------------



repayment of any portion of the Obligations; or (d) Bank determines, based upon
information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

"Overadvance Line" is an Advance or Advances in an aggregate amount of up to
$1,500,000.00 outstanding at any time.

"Overadvance Line Maturity Date" is the earlier of November 30, 2006, or the
closing of a Qualified Equity Financing by Borrower.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificates;

 

(c)

Subordinated Debt;

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

(f)           Indebtedness in an aggregate principal amount not to exceed
$1,500,000.00 secured by Permitted Liens;

(g)           Indebtedness of Borrower to any Subsidiary and Contingent
Obligations of any Subsidiary with respect to obligations of Borrower (provided
that the primary obligations are not prohibited hereby), and Indebtedness of any
Subsidiary to Borrower, so long as all Investments of Borrower in its
Subsidiaries does not exceed $1,700,000.00 or any other Subsidiary and
Contingent Obligations of any Subsidiary with respect to obligations of any
other Subsidiary (provided that the primary obligations are not prohibited
hereby);

 

-29-

 

--------------------------------------------------------------------------------



(h)           Indebtedness owed by Sento Europe B.V. to Fortis Bank in the sum
of not more than $1,500,000.00; and

(i)            extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (h) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Investments” are:

 

(a)

Investments shown on the Perfection Certificates and existing on the Effective
Date;

(b)           (i) Cash Equivalents, and (ii) any Investments permitted by
Borrower’s investment policy, as amended from time to time, provided that such
investment policy (and any such amendment thereto) has been approved by Bank;

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

(d)           Investments consisting of deposit accounts in which Bank has a
perfected security interest;

 

(e)

Investments accepted in connection with Transfers permitted by Section 7.1;

(f)           Investments of Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in Subsidiaries, so long as Borrower's
Investments in its Subsidiaries does not exceed $1,700,000.00 in the aggregate;

(g)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and

(i)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (i)
shall not apply to Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s Liens;

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
$1,500,000.00 in the aggregate amount

 

-30-

 

--------------------------------------------------------------------------------



outstanding (including equipment leases), or (ii) existing on Equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;

(d)           statutory Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons imposed without
action of such parties, provided, they have no priority over any of Bank's Lien
and the aggregate amount of such Liens does not at any time exceed $50,000.00;

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business, provided, they have no priority over any of
Bank’s Liens and the aggregate amount of the Indebtedness secured by such Liens
does not at any time exceed $25,000.00;

(f)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

(g)          leases or subleases of real property granted in the ordinary course
of business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

(h)           non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

(i)            Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7; and

(j)            Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit and/or securities accounts.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

"Qualified Equity Financing" means the next sale (or series of related sales)
after the Effective Date of this Agreement by Sento Corporation or any other
Borrower of its common or preferred stock or any securities convertible into or
conferring the right to purchase its common or preferred stock or the next
issuance (or series of related issuances) after the Effective Date of this
Agreement by Sento Corporation or any other Borrower of Subordinated Debt from
which Borrower receives gross proceeds of not less than $2,000,000.00.

“Quick Assets” is, on any date, Borrower’s consolidated unrestricted cash and
Cash Equivalents maintained with Bank or Bank's Affiliate, Eligible Accounts,
and investments with Bank with maturities of fewer than 12 months determined
according to GAAP.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

-31-

 

--------------------------------------------------------------------------------



“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise which reduce the amount of the Advances,
Letters of Credit and other financial accommodations which would otherwise be
available to Borrower under the lending formula(s) provided herein: (a) for
accrued interest; (b) to reflect events, conditions, contingencies or risks
which, as determined by Bank, do or may adversely affect (i) the Collateral or
any other property which is security for the Obligations or its value (including
without limitation any increase in delinquencies of Accounts), (ii) the assets,
business or prospects of Borrower or any Guarantor, or (iii) the security
interests and other rights of Bank in the Collateral (including the
enforceability, perfection and priority thereof); (c) to reflect Bank’s good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower or any Guarantor to Bank is or may have been incomplete,
inaccurate or misleading in any material respect; or (d) in respect of any state
of facts which Bank determines is reasonably likely to constitute an Event of
Default or Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$5,000,000.00 outstanding at any time.

“Revolving Line Maturity Date” is June 30, 2007.

“Second Term Loan” is defined in Section 2.1.6(a).

“Second Term Loan Payment” is defined in Section 2.1.6(b).

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Settlement Date” is defined in Section 2.1.3.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including unamortized debt discount and expense, patents, trade
and service marks and names, copyrights and research and development expenses
except prepaid expenses, (iii) notes, accounts receivable and other obligations
owing to Borrower from its officers or other Affiliates, and (iv) reserves not
already deducted from assets, minus (b) Total Liabilities, plus (c) Subordinated
Debt.

"Term Loans" are the First Term Loan, Second Term Loan, Third Term Loan, Fourth
Term Loan and any other term loans made by Bank to Borrower.

“Third Term Loan” is defined in Section 2.1.7(a).

“Third Term Loan Payment” is defined in Section 2.1.7(b).

 

-32-

 

--------------------------------------------------------------------------------



“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

“Transfer” is defined in Section 7.1.

“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).

“Warrant” is that certain Warrant to Purchase Stock dated November 13, 2006
executed by Borrower in favor of Bank.

FOR OREGON TRANSACTIONS: UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY BANK CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
BANK TO BE ENFORCEABLE.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

SENTO CORPORATION

By:

/s/ Anthony J. Sansone

Name:

Anthony J. Sansone

Title:

SVP & CFO

SENTO TECHNICAL SERVICES CORPORATION

By:

/s/ Anthony J. Sansone

Name:

Anthony J. Sansone

Title:

SVP & CFO

XTRASOURCE ACQUISITION, INC.

By:

/s/ Anthony J. Sansone

Name:

Anthony J. Sansone

Title:

SVP & CFO

BANK:

SILICON VALLEY BANK

By:

/s/ Shane Anderson

Name:

Shane Anderson

Title:

Relationship Manager

Effective Date: 11-14-06

 

-33-

 

 